On Appellant’s Motion for Rehearing
BEAUCHAMP, Judge.
In his motion for rehearing appellant challenges the right of this court to consider the qualifications to his bills of exception, as copied in the original opinion. This he bases on the ground that the qualifications are not dated.
The bills were dated the 15th day of January, 1951. The clerk’s file mark, appearing in the transcript below the qualifications, says that the bills were filed at 4:25 and 4:26 P.M. on January 15, 1951. From this we find no support for the inference that the judge made these qualifications after the bills were filed and at a time when he had no authority to do so. *286Appellant would have the burden of showing that this was done and we find nothing in the record to so indicate.
We are of the opinion, further, as stated originally, that the bills do not show error even in the absence of these qualifications. We cannot close our eyes to the undisputed facts found in the record that it was a large quantity of whisky and wine, that appellant had plead guilty about a year prior thereto to a charge for selling liquor contrary to law, and that his transporting the whiskey and wine for which he was presently charged was, according to his own testimony, a violation of the law. He was a large farmer and wanted to employ a number of Mexicans to work in his crop. The securing of these Mexicans would be of value to him and he was using this large quantity of whisky and wine for the purpose of obtaining that consideration. It is true that the court approved a bill, in each case, which said that the “county attorney placed before the jury a matter not in evidence and upon which no evidence had been offered * * No witness attested to this fact directly. yie think, however, it is a logical conclusion as a matter of argument to the jury. The cautious trial judge instructed the jury not to consider the argument and, whether they did or did not consider it, the evidence in the case speaks much more forcefully than the conclusion which the county attorney drew from it. There is plenty of grounds to support the jury’s verdict in that he was a second offender and was handling this liquor on quite a large scale. If the statement of the county attorney is inflammatory, the evidence before the jury is much more so.
We have reconsidered all of the facts of the case and now find that the original opinion correctly disposed of the matters before us. Appellant’s motion for rehearing is overruled.